Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “releasable securing means,” “signal receiving means,” “means for storing goods,” “distributing means,” “sorting means,” “sliding means,” “pivoting means,” “rolling means,” “delivery means,” “sliding mechanism,” “rolling mechanism,” and “flying device.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “22” of Fig. 2c-2f is not in the Specification.  
Also, the Specification identifies; 
reference characters “150” as “signal receiving means” and “chute,”
reference characters “180” as “sorting mechanism” and “platform.”
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “distributing means, “sorting means”, “sliding means,” “pivoting means,” “rolling means,” “sliding mechanism,” and “rolling mechanism.”

Claim Objections
Claim 4 objected to because of the following informalities:  Claim does not contain end punctuation.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim limitations being interpreted under 35 U.S.C. 112(f) include; “releasable securing means,” “signal receiving means,” “means for storing goods,” “distributing means,” “sorting means,” “sliding means,” “pivoting means,” “rolling means,” “delivery means,” “sliding mechanism,” “rolling mechanism,” and “flying device.”
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations “releasable securing means,” “signal receiving means,” “means for storing goods,” “distributing means,” “sorting means,” “sliding means,” “pivoting means,” “rolling means,” “delivery means,” “sliding mechanism,” “rolling mechanism,” and “flying device” are not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.

Claims 1-11, 13 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “releasable securing means,” “signal receiving means,” “means for storing goods,” “distributing means,” “sorting means,” “sliding means,” “pivoting means,” “rolling means,” “delivery means,” “sliding mechanism,” “rolling mechanism,” and “flying device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 7, the phrase " or any other flying device" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or any other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 13 recites the limitation “the delivery means”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11-17 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hempsch (US Pub App 2015/0321595).

Regarding claim 1, HEMPSCH discloses a secured container for receiving deliveries of goods associated with a user (Fig.2A), the secured container comprising: 
a cavity (Para.15);
a portion moveable from a first position in which the cavity is inaccessible, to a second position in which the cavity is externally accessible (Para.71), the moveable portion being provided with releasable securing means (Para.43);
signal receiving means, the releasable securing means being configured to prevent the portion from being moved from the first position to the second position (Para.43), the securing means being configured to be releasable on the signal receiving means receiving a signal from a transmitter associated with an autonomous delivery vehicle (Para.26), at least a portion of the cavity being configured and arranged to be accessible to at least a portion of a delivery vehicle (Para.71), and; 
means for storing goods to be carried by the vehicle securely until accessed by a user (Para.72), the releasable securing means being configured such that the portion will be moveable from the first position to the second position (Para.71) in response to the receiving means receiving a signal to accept the delivery (Para.43) from the autonomous vehicle in to the cavity (Para.26), and such that the moveable portion will return from the second position to the first position once the delivery is complete and the delivery vehicle is no longer in a vicinity of the container (Para.46). 

Regarding claim 2, HEMPSCH further discloses the securing means is configured to be releasable on the signal receiving means receiving a signal from a transmitter associated with the user (Paras.43, 46).  

Regarding claim 3, HEMPSCH further discloses the cavity comprises; distributing means configured for distributing the goods into a further secured location associated with the user (Para.67).  

Regarding claim 4, HEMPSCH further discloses which the distributing means comprises; sorting means configured for separating goods of different predetermined categories and distributing each category of goods in to further secured locations associated with the user (Para.63) (see claim objection above).  

Regarding claim 5, HEMPSCH further discloses in which the moveable portion comprises; a side of the container, the side being openable to allow access to the cavity within the container (Fig.2B).  

Regarding claim 6, HEMPSCH further discloses the moveable portion is configured to be moved from the first position to the second position by sliding means for sliding the portion, or pivoting means for pivoting the portion, or rolling means for rolling the portion (slider, Para.41). 

Regarding claim 9, HEMPSCH further discloses configured to operate with regard to a delivery of an unsolicited parcel or delivery (Paras.19, 72).  

Regarding claim 11, HEMPSCH further discloses chute means configured for receiving a delivery from an autonomous vehicle, the chute being linked to the secured container (Para.35).  

Regarding claim 12, HEMPSCH discloses a secured container for receiving a delivery of goods for a user (Para.2A), the secured container comprising; 
a box having a releasably openable side (Para.71); and  
a receiver, the side being operable in response to a received signal transmitted from a remote location (Para.43), the container, when the side is in an open position being configured to accept a delivery, the container being configured as an integrally formed part of a delivery location (Fig.2A) such that when goods are located within the container they will be accessible only to a specific user associated with the delivery location (Para.46).  

Regarding claim 13, HEMPSCH further discloses a signal to be received by the receiver at the container comprises: a signal transmitted from the delivery means (see 112 rejection above) when in close proximity to the secured container (Para.71).  

Regarding claim 14, HEMPSCH further discloses the openable side comprising; a moving portion, the portion being moveable from a first closed position to a second open position in response to the received signal (Paras.71, 43).  

Regarding claim 15, HEMPSCH further discloses the openable side being moveable via a sliding mechanism or a rolling mechanism or a shutter mechanism or a concertina mechanism (slider, Para.41).   

Regarding claim 16, HEMPSCH further discloses the secured container being configured to contain at least a portion of a delivery vehicle (Fig.2A). 

Regarding claim 17, HEMPSCH further discloses a vehicle operable on rolling means, or an unmanned drone (vehicle on rolling means, Fig.2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hempsch (US Pub App 2015/0321595) in view of Ganesh (US Pub App 2016/0068264).

Regarding claim 7, HEMPSCH does not further specifically disclose in combination with an autonomous vehicle which comprises: a platform configured as a drone, a quadcopter, a helicopter or flying device.  
Ganesh teaches method, systems and devices for delivery drone security wherein a drone may receive packages (Para.30, 149).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hempsch in view of Ganesh to include a drone in order to further reach remote user locations.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Hempsch (US Pub App 2015/0321595) in view of Cao (US Pub App 2016/0364679).

Regarding claim 8, HEMPSCH does not further specifically disclose configured to operate with regard to a delivery of goods or items ordered for delivery within a predetermined time slot.  
Cao teaches systems and methods for on-demand transportation wherein packages are delivered within a predetermined time slot (Para.105).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hempsch in view of Cao to deliver goods within a predetermined time slot in order to better fit the needs of the user, particularly with time or temperature sensitive deliveries.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Hempsch (US Pub App 2015/0321595) in view of Yates (US Pub App 2016/0107750).

Regarding claim 10, HEMPSCH does not further specifically disclose configured to be mounted on a roof of a delivery location.  
Yates teaches an airborne drove delivery network wherein the drones may land such as in the backyard of a home or the fenced off designated delivery area or roof of a business after which the consumer removes the package from the drone and either collects the drone or leaves it where it landed. In exemplary embodiments, the drones may also be designed to pick up a package or order from the consumer (Para.31).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hempsch in view of Yates to allow for rooftop delivery in order to allow for greater efficiency of delivery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yu, Kadaba, Peshkin, Bonneton, Taber, Darley, Dunbar and Kuhbier further disclose elements of containers for receiving deliveries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHLEY K ROMANO/							Examiner, Art Unit 3652       

/RONALD P JARRETT/Primary Examiner, Art Unit 3652